DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2020 has been entered.
 Election/Restrictions
Applicant argues that Examiner identified only claims 1, 14 and 15 with species III and that Applicant did not elect these claims. Examiner respectfully disagrees. Applicant’s response to Election/Restriction requirements of December 21, 2018 states that “Applicant also elects Species III… This Species is reflected in independent claim 1, and dependent claims 14 and 15.” Applicant is required to designate the claims which read upon the elected restriction. However, Applicant has provided arguments why additional claims should be considered and it appears Applicant’s claim election was in error. Therefore claims 5-7 and 9-12 will be examined as well. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 contains the limitation “wherein said synthetic layer is colored with a color imparted to said textile base layer.” It is unclear to which layer a colorant is being added to. In efforts to further the prosecution the limitation will be interpreted as applying a colorant to the textile base layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2005/0026525 to Vollbrecht.
Regarding Claims 1 and 3-11
	Vollbrecht teaches a hybrid fabric comprising at least one textile base layer and at least one synthetic layer which is at least partially embedded within said textile base layer and completely covers the fibers of said textile base layer at an outer surface of said hybrid fabric (Vollbrecht, abstract). Vollbrecht teaches that the synthetic layer may be polyurethane (PUR) 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
In the event it is shown that Vollbrecht does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Vollbrecht discloses the claimed constituents and discloses that they may be used alternatively 

Regarding Claims 14 and 15
	Vollbrecht teaches that the synthetic layer may be partly embedded (2 part urethane component is embedded within said fabric and pigmented polyurethane component is not embedded)(PAN fabric is applied upon one side of the composite within polyurethane) within the textile base layer and completely covers said fibers at said outer surface of said hybrid fabric which would necessarily result in a textile layer being felt or visible through the synthetic layer that covers said fibers (Id., paragraph [0031]). 
	Alternatively it would have been obvious it would to one of ordinary skill to adjust, vary and optimize the degree of embedding of the synthetic material within the fabric, such as partially embedding, motivated by the desire to form a conventional composite fabric comprising the desired aesthetic properties of feel, texture or visual appearance, based on the totality of the teachings of Vollbrecht. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollbrecht as applied to claims 1, 2-11 and 14-15 above, in view of US Pub No. 2010/0251466 to Langley.
Regarding Claim 12
As set forth above, Vollbrecht teaches that customarily used adhesives, adhesive laminates and adhesive films such as hot melt adhesive films can be used (Id., paragraph 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786